 

Case 20-10343-LSS Doc 5822 Filed 07/29/21 Page1of4

So Whan LeUMeg Corcccan
LV Gy tureeting Chin Mette, at th Neguset of rap

ties
Ub te: cleat. eet te aletensde sda? Cook. fllaes Ore sassre

an me I en

Whi alt ta beat thir the gfiw e/ prevent! LBA hhitrdpel

Sf uaa aches cre Hay tf 0 uway tn ay desets arob

ole ab) GMoarteD wistoy b fod a charee te —thayo 0

7» aypyoemchad mp and dail te recta
Te dt Atarere? qocilinen Le}sre ts Cale sue tthe appr
Md de Ad.

bit GY?

of) Yi sp 3pn se) OA Dt Nd oe

et

 

  

  

Ord telP tee ahead fay bad ‘haganye

WD Lroaudd tihs tu Baron mmerth Oadgsa

   
 

Case 20-10343-LSS Doc 5822 Filed 07/29/21 Page 2of4

ch has tim “thet nin onothie ebeoe Fas nite hve

of Ahesntted. Armani wsthh..o gang onal. .Albd Zach ag
U timed Sirar te Jwbtheey Aetts iittesteee LF
Nese te np Leen Gert pasa éluenal

SD Pore — ahnroed Oe shock hat w9 wea adware

... & pyr to BS par-

BD ouch cum. Stet cat we. A A Leh dard atta

 

ides He cava of ob et rho, ) 10004
oul. Tucan otf at qa pours Ma, ) use be em—

 

to Blast a physoty= anol aa “Lstono
re sue SP mud te wee . he tar abe gt Ane
2X aun unk alert any mnt

Shen Gau Pec Lysur sums dn tha Mot .

 
 

Adds TWLSOd 4”

 

 

    

 

   

* .
om 2 2/L 6X Z/b Zt GO
5 5 ozog AeW 4Etd3
IVS C2LINN a |: ;
So Yasoa sau”
oO
—W 5 see a _ — ——
S ov
a gsoe coo 2neouNSe zoe avn O18 73EM1 YANHOO SIHL WOuSs 143d
wi
A “popnjouy SIUBINSU! OO'OOLS wm
= eimpubig aakoduig uns (Qavaqnw) xdwony Aimed "LEBE-2ez-008 1189 20 Woo'SdSN HSA '.BupjoeaL SdSN 40 dnyoid 404m
Wd] -_
wo
aunjeubisg sekojdwg awit |(GUVGOnN) idweny fuanaq _
(AINO SASSAUOOY SN) of + diz
Pee nce ihe sess E UVR

 

 

 

LL

spenuy sefojdwa eoueydesoy

     

     

 

"szo - "sq]

ayeu ed] SIEM

 

saey 9 abeysod [BIOL

$
_

9a4 winery AepyoHepuns

$

_—
ap Bex Suypuey reloads

 

jogbi 29 VOLINIW ATM
991d Yan

JAaAawIS LAA hes

at-r> hrapdnsqvea usa

UlaeSu7A\ tg 2aQyesS

 

 

( ) SNOH

 

 

 

 

“ANIGENEAT 10} SHO 180g [20] 10 QwOTS YSN O16.
{,e1qeyeae e1aym 'e9} feuOMPpe) paynbey Areayag AepyoH/Aepuns [7]
(fep sseusng yxau pesenyjep) Ausayaq Aepames ON []
suondo Arsniiod
*henyop uo eunyeutks 5,cesseuppe exp ureygo 0} Burdwan mown UOREDOY eundes say}O 40 eyoe}éade [Few

 

2e BU Ut LUEY ERY) RES} HM BONDS /eISOd OMn PeyDyD IOUS] xOq eu |] “OjMES Id}oooYy WN}eL SASBUDIN

 

 

 

 

 

—s = $ a, wi q 0¢ /
a4 uoneyodsueyy wy]
| ; jeuuluy SAT] | = Bay 1cja00u4 uJM3H A pajdeooy Swi]
etl us & l tfae n
Wd 00"
934009 994 SOUBINSU} wy Juaagag paimpayss | (ACW) PO1d899y 2120 |¢ gags:
x1. 3| (err) CAE fe
3 F. CAN gan)
abeysod a1eg Maayeq penpayss apo diz Od
oda G Arey] kea-2C] Aeg-t
* Od HO

se 20@f0343-LSS Doc 5822 Filed §7/29/

“ON “TODY ,,COUSS [e1SOd 3o ‘ON “Ta9y AoueBy jevepey

SN FhE Thh bOO 14

MI

WN

lh

‘ON ‘T99¥ 12100109 eSdSN

NN

(PO feqvues COD Seseyoing (e YO Seoumnsu) mouORIPpE seseyouNg (z HO sounjeuBis 8,eesseuppe ou sannbey
(} :IOWeW eu 11 xOQ Panay eunyeuBss, ey) Yay nu JEW! EYL ON QAYINDAY SUMLVNOIS (J

 

ALIMOlda | S224SaaLINA

  

 

 

900000-0001LSd

mA

 

 

®

dNXdld/WOO'SdSN

 

‘apoo YO 9uj} ueOS
‘dnyolg abeyoed eed} ajNpayos OL

JHDISM ANV @ SLVd SNO

AdOTSANA
divi LV 1s

SSaudX4a
TIVIA

_| ALIWOIYd

 
Case 20-10343-LSS Doc 5822 Filed 07/29/21 Page4of4

 

19% 1g 1 aa (NOLINEW ITEM
Mm 1 ga ats LINBYW bE&
SoU hoy, AO ISAVWSL usd

( lL j3IOV JVI-ESOA
Ula StIAL'S BVQ\?2S | | C

—

ep att ig, RETR ~~ ch ey taliny (SRP Re, wh, a Fee,

TE TE Gt i =, em Be ety tae

geeee
¢
18

see ore
